Action to recover sum of $6,450 based upon a contract entered into on August 31, 1932. Orders granting motions of defendant Irving Trust Company, individually and as executor, to dismiss complaint for insufficiency, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the plaintiff to serve an amended complaint within ten days after service of order upon payment of said costs and the costs of the motion awarded at Special Term. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.